Dismissed and Memorandum Opinion filed October 21, 2004








Dismissed and Memorandum Opinion filed October 21,
2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00942-CR
____________
 
THE STATE OF TEXAS,
Appellant
 
V.
 
ANGELA MARIE PENA, Appellee
 

 
On Appeal from the
County Court at Law No. 3 & Probate Court
Brazoria County,
Texas
Trial Court Cause No.
133,906
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed October 21, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.
Do not publish C Tex.
R. App. P. 47.2(b).